Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 3/2/2022. As directed by the amendment, claims 1 and 20 have been amended, claims 13-19 and 21 have been canceled, and claims 25-26 have been added. Thus, claims 1-12, 20, and 22-26 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a retaining feature configured to engage the other of the first and second straps” in claim 4 (ln. 2-3, emphasis added).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The term “retaining feature” (claim 5, ln. 2) is not being interpreted under 35 USC 112(f) because the claim recites sufficient structure for the retaining feature (i.e. a post having a mushroom head).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Barlow et al (2013/0220327) in view of McLaren (WO 2014/025267).
	Regarding claim 1, Barlow discloses a mask assembly (Fig. 7) comprising: a mask configured to contact a user's face and deliver gases to the user in use (Fig. 7, mask 310 contacts a user’s face and delivers gas to the nostrils of the user); and a headgear configured to secure the mask to the user's face in use (Fig. 7, headgear 314), the headgear comprising: a top strap having a first strap and a second strap (Fig. 7 depicts a top strap running over the crown of the head of the user, wherein the top strap comprises two overlapping straps), wherein in use a portion of the first strap is configured to overlie a portion of the second strap such that an inner surface of the portion of the first strap faces an inner surface of the portion of the second strap (Fig. 7, a top strap overlies a second strap such that an inner surface of the top strap faces an inner surface of a second strap. Fig. 5 provides an additional view of how the two straps overlap each other and have inner surfaces that face each other); and an adjustment arrangement configured to connect and allow for adjustment between the first strap and the second strap (Fig. 7, adjustable connector 321 allows the adjustment of the headgear to fit the patient; see [0118] and [0143]). Barlow additionally discloses that the headgear straps may be inelastic and bendable ([0168] discloses that the headgear may be formed of polypropylene, which is a material the applicant’s specification provides as an example of strap material that is inelastic and bendable. See specification, [0104]. Paragraph [0168] of Barlow additionally discloses other types of headgear material that is inelastic and bendable, such as woven Kevlar).
Barlow does not disclose that the adjustment arrangement comprises a pair of outer rails protruding from the inner surface of the first strap and extending along a length of the first strap and a pair of inner rails protruding from the inner surface of the second strap and extending along a length of the second strap, wherein the outer rails are configured to interlock with the inner rails such that friction between the outer rails and the inner rails allows the top strap to be slideably adjusted.
	However, McLaren teaches headgear for a mask assembly (see, e.g. Fig. 3), wherein the headgear assembly includes an adjustment arrangement between two strap portions (Figs. 54-55). The adjustment arrangement comprises two pairs of rails (Fig. 54, rails 614), wherein the rails protrude from the inner surfaces of a first strap and a second strap (Fig. 55 depicts the rails 614 protruding from the overlapping strap portions, wherein the rail pairs extend toward one another). The pairs of rails are configured to interlock with one another (Figs. 55-56 depict the two pairs of railings interlocking with one another), such that friction between the rails allows the two strap portions to be slideably adjusted (Figs. 55-56 the pairs of railing interact with one another via friction at the enlarged caps 618, wherein a certain amount of force would allow these two strap portions to slide relative to one another). Further, McLaren also teaches inelastic and bendable straps for headgear assemblies, and teaches that inelastic headgear assemblies improve user comfort ([0093]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top strap adjustment arrangement of Barlow to comprise a pair of rails protruding from an inner surface of the first strap and a pair of rails protruding from an inner surface of the second strap that interlocks with the first pair of rails as taught by McLaren, as such a modification is the simple substitution of one known strap adjustment mechanism for headgear (i.e. the interlocking rails of McLaren) for another known strap adjustment mechanism for headgear (i.e. the strap adjustment mechanism of Barlow) to obtain the predictable result of allowing a user to selectably adjust the size of the top strap on a headgear assembly.
	The modified device of Barlow does not have the rails of the first strap as outer rails and the rails of the second strap as inner rails (McLaren teaches the overlying, first top strap as having inner rails and the second strap having outer rails).
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to switch the railing pairs of the modified device of Barlow such that the first strap has a pair of inner rails and the second strap has a pair of outer rails. Such a modification is considered an obvious reversal of parts (see MPEP 2144.04(VI)(A)). The strap arrangement of McLaren would perform equally well at coupling the two strap portions if one were to invert the straps such that the bottom strap portion became the top strap portion. In this inverted scenario, the top strap portion would have a pair of outer rails, and the bottom strap portion would have a pair of inner rails without any change in function within the adjustment system.
	Regarding claim 2, the modified device of Barlow has the first and second straps as inelastic (Barlow, [0155], discloses that the straps can be made of a non-stretch material. Additionally, McLaren teaches inelastic material at [0093]).
	Regarding claim 3, the modified device of Barlow has a lock coupled to one of the first and second straps, the lock configured to engage the other of the first and second straps to lock the first and second straps relative to each other (McLaren, Fig. 54, slider 612 is coupled and engages both straps).
	Regarding claim 20, Barlow discloses a headgear for a respiratory mask (Fig. 7, headgear 314) having an adjustment arrangement (Fig. 7, adjustable connector 321 allows the adjustment of the headgear to fit the patient) comprising a first elongated strap that is a first member of the headgear and a second elongated strap that is a second member of the headgear that are overlapping within an overlapping portion of the adjustment arrangement (Fig. 7, a top elongated strap overlaps a bottom elongated strap at the adjustable connector 321. Fig. 5 provides an additional view of how the two straps overlap). Barlow additionally discloses that the headgear straps may be inelastic and bendable ([0168] discloses that the headgear may be formed of polypropylene, which is a material the applicant’s specification provides as an example of strap material that is inelastic and bendable. See specification, [0104]. Paragraph [0168] of Barlow additionally discloses other types of headgear material that is inelastic and bendable, such as woven Kevlar).
	Barlow does not disclose that the elongated straps are slideably engaged, by a pair of interlocking rails.
	However, McLaren teaches headgear for a mask assembly (see, e.g. Fig. 3), wherein the headgear assembly includes an adjustment arrangement between two strap portions (Figs. 54-55). The adjustment arrangement comprises two pairs of rails (Fig. 54, rails 614), wherein the rails protrude from the inner surfaces of a first strap and a second strap (Fig. 55 depicts the rails 614 protruding from the overlapping strap portions, wherein the rail pairs extend toward one another). The pairs of rails are configured to interlock with one another (Figs. 55-56 depict the two pairs of railings interlocking with one another), such that friction between the rails allows the two strap portions to be slideably adjusted (Figs. 55-56 the pairs of railing interact with one another via friction at the enlarged caps 618, wherein a certain amount of force would allow these two strap portions to slide relative to one another). Further, McLaren also teaches inelastic and bendable straps for headgear assemblies, and teaches that inelastic headgear assemblies improve user comfort ([0093]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top strap adjustment arrangement of Barlow to comprise a pair of rails protruding from an inner surface of the first strap and a pair of rails protruding from an inner surface of the second strap that interlocks with the first pair of rails as taught by McLaren, as such a modification is the simple substitution of one known strap adjustment mechanism for headgear (i.e. the interlocking rails of McLaren) for another known strap adjustment mechanism for headgear (i.e. the strap adjustment mechanism of Barlow) to obtain the predictable result of allowing a user to selectably adjust the size of the top strap on a headgear assembly.
	Regarding claim 22, the modified device of Barlow has the pair of rails including a pair of inner rails and a pair of outer rails (McLaren, Fig. 55, depicts the top strap as having a pair of inner rails and the bottom strap as having a pair of outer rails).
	Regarding claim 23, the modified device of Barlow has each of the rails including a flanged, configured to secure the straps together (McLaren, Fig. 56, head 618 is a flange that secures the two strap portions together).
	Regarding claim 24, the modified device of Barlow has the adjustment arrangement including a locking geometry (McLaren, Fig. 56, heads 618 of the two pairs of rails interlock to form a “locking geometry”) and a lock, configured to secure the first and second straps in a user defined position (McLaren, Fig. 54, slider 612 serves as a lock to secure the two strap portions together).
	Regarding claim 25, the modified device of Barlow has the interlocking rails as interlocked within an entirety of the overlapping portion of the top strap in all adjustment positions (McLaren, Fig. 54, rails 614 run the entire length of the strap, whereby the interlocking rails would be interlocked along the entirety of the overlapping portion).
	Regarding claim 26, the modified device of Barlow has the portion of the first strap and the portion of the second strap cooperating to define an overlapping portion of the top strap having a length that is variable by the adjustment arrangement, wherein the inner rails and the outer rails are interlocked within an entirety of the overlapping portion of the top strap in all adjustment positions (McLaren, Fig. 54, rails 614 run the entire length of the strap, whereby the interlocking rails would be interlocked along the entirety of the overlapping portion).
Allowable Subject Matter
6.	Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 4-5, the prior art of record does not disclose “the lock comprising a button pivotally attached to an end of the one of the first and second straps, the button comprising a retaining feature configured to engage the other of the first and second straps” (claim 4, ln. 1-3). Claim 5 contains allowable subject matter based on its dependency on claim 4.
	Regarding claim 6, the prior art of record does not disclose “the lock comprises a button pivotally attached to an end of the second strap, the button comprising locking notches configured to engage teeth disposed on outer sides of the outer rails of the first strap in a locked position” (ln. 1-3).
	Regarding claims 7-10, the prior art does not disclose “the lock comprises a cantilevered arm” (claim 7, ln. 1-2). Claims 8-10 contain allowable subject matter based on their dependency on claim 7.
Regarding claim 11, the prior art of record does not disclose “the lock comprises a flexible tooth and a slide lock, the flexible tooth is configured to engage notches on the other of the first and second straps, when the slide lock is in a first position the slide lock holds the flexible tooth in engagement with the notches, and when the slide lock is in a second position the flexible tooth disengages from the notches” (ln. 1-5).
Regarding claim 12, the prior art of record dose not disclose that the lock comprises “a gear, an end of one of the first and second straps comprises a flexible tooth, the other of the first and second straps comprises a gear profile corresponding to teeth of the gear, and the gear interacts with the flexible tooth and the gear profile” (claim 12, ln. 1-4) in combination with the remaining claim limitations.
Response to Arguments
7.	Applicant’s arguments on Pages 6-7 with respect to claims 1 and 20 and regarding Lang not disclosing “wherein the first elongated strap and the second elongated strap are inelastic and bendable within an entirety of the overlapping portion” have been considered but are moot in view of the newly applied reference of McLaren presented in this office action.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785